         Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


_______________________________________________
JOSE OCEGUERA,                                   :
                                                 : No. __________
Plaintiff                                        :
                                                 :
                                                 :
v.                                               :
                                                 : (A076-560-508)
MATTHEW T. ALBENCE, in his official              :
Capacity as purported Acting Director,           :
U.S. Immigration and Customs Enforcement,        :
       th
500 12 St., SW, Washington, D.C. 20536, and      :
                                                 :
CHAD F. WOLF, in his official capacity as Acting :
Secretary of Homeland Security, 2707 Martin      :
Luther King Jr. Ave., SE, Washing, DC 20529, and :(Electronically Filed)
                                                 :
DAVID O’NEILL, in his official capacity,         :
as Deputy Director, U.S. ICE PHILADELPHIA        :
                             th
FIELD OFFICE, 114 North8 Street,                 :
Philadelphia, Pa. 19107                          :
                                                 :
DONALD J. TRUMP, in his official capacity        :
as President of the United States, 1600          :
Pennsylvania Ave., NW,                           :
Washington, D.C. 20500                           :
______________________________________________


    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff, Jose Oceguera, files this Complaint against the above named

individuals, in their official capacities, as follows:
          Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 2 of 20




                          I. INTRODUCTION
1. The Constitution’s Appointments Clause was adopted as a check on the power

of the Executive by the Framers of the Constitution. To prevent

abuse of power by the President, the Constitution requires that high-level federal

officials be confirmed by the United States Senate, after Presidential nomination,

and that all other officials be appointed in the same manner unless Federal law

provides otherwise. U.S.Const. Art.II, Section2, Clause 2.

2. Federal law at 6 U.S.C. Section 113(a)(1)(G), requires that the Director of U.S.

Immigration and Customs Enforcement(ICE) be appointed by the President and

confirmed by the United States Senate.

3. Despite these requirements, there has been no ICE Director confirmed by the

United States Senate since Donald J. Trump, became President of the United

States.

4. The Federal Vacancies Reform Act (FVRA), provides that acting officials may

temporarily carry out the duties of offices that must be filled by the President with

the advice and consent of the United States Senate. However, Congress imposed

strict constraints on the length of time during which a vacant office may be filled

by acting officials. See: 5 U.S.C. Section 3346.        1.


1. Counsel acknowledges that large portions of this Complaint have been sourced from a complaint
in the case of Assista Immigration Assistance, Inc., v. Matthew Albence, et.al. USDC, District of
Connecticut, to case No. 3:30-cv-00206-JAM.
         Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 3 of 20




5. The FVRA provides for two extensions of a vacant office, but if more than 210

days have passed since a second nomination by the President was rejected,

withdrawn, or returned by the Senate, no one can fill that office.

6. Based upon the FVRA’s provisions, and as will be hereinafter set forth, the

office of Director of ICE has been vacant since August 1, 2019.

7. Defendant, Matthew T. Albence, who began serving as Acting Director of ICE

in April, 2019, continued taking official actions under the authority of that office

after August 1, 2019.

8. Specifically, on August 19, 2019, Defendant, Matthew T. Albence, issued a new

ICE Directive, ICE Directive 11005.2, which changed the policy of ICE to require

ICE Officers to consult with United States Citizenship & Immigration

Services(USCIS) prior to denying a stay of deportation application filed with ICE,

in the case of a person who has filed a U-visa application with USCIS, to

determine if the U-visa application met prima facie eligibility for issuance of the

U-visa to the applicant[U-visas are issued to persons who are victims of certain

enumerated crimes].

9. Plaintiff filed an Application for Stay with ICE on June 29, 2020; an Application

for a U-visa was filed with USCIS on June 30, 2020, and a copy of the complete
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 4 of 20




U-visa application with endorsed Supplement B by Law Enforcement was included

in the Application for Stay to ICE. The Stay was denied by Defendant, David

O’Neill, on July 7, 2020, in Philadelphia, Pennsylvania.

10. Plaintiff seeks a Declaratory Judgment that Defendant Albence’s latest ICE

policy under ICE Directive 11005.2 regarding the issuance of stays of deportation

has no force or effect, as well as an Order enjoining ICE from continuing to act

under this policy, and to restrain ICE from deporting Plaintiff to Mexico, until after

it consults with USCIS under the previously existing and valid ICE Directive, to

determine if Plaintiff’s U-visa application is prima facie approvable by USICS.



                                II. PARTIES

11. Plaintiff is Jose Oceguera, currently being held in the custody of ICE at the

Clinton County Correctional Facility located at 58 Pine Mountain Road,

McElhattan, Pa. 17748. Plaintiff is a national and citizen of Mexico, facing

imminent deportation to Mexico from the United States by ICE.

12. Defendant Matthew T. Albence is the purported Acting Director of ICE. As

purported Acting Director, Defendant Albence exercises authority over all aspects
         Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 5 of 20




of ICE operations, including its policies regarding applications for stays of

deportation/removal by U-visa applicants, such as Plaintiff.

13. Defendant Chad F. Wolf, is Acting Secretary of Homeland Security. On

information and belief, Defendant Chad F. Wolf has permitted Defendant Albence

to continue in the role of Acting Director of ICE, after the time limit prescribed by

the FVRA expired.

14. Defendant David O’Neill is the Deputy Director of the Philadelphia Field

Office of ICE, located in Philadelphia, Pa. Deputy Director O’Neill denied the stay

application of Plaintiff on July 7, 2020.

15. Defendant, Donald J. Trump, is the President of the United States. On

information and belief, Defendant Donald J. Trump has permitted Defendant

Albence to continue in the role of Acting Director of ICE, after the time limit

prescribed by the FVRA expired.



                    III. JURISIDICTION AND VENUE

16. This Court has subject matter jurisdiction under 28 U.S.C. Section 1331 &

2201.
         Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 6 of 20




17. Venue is proper in this District pursuant to 28 U.S.C. Section 1391. The

application for stay of deportation/removal was concurrently filed in Philadelphia

and by email to an ICE Officer at the Allenwood-substation of ICE; the Plaintiff’s

removal proceedings, and removal order was entered at the York Immigration

Court, York, Pa. within the Middle District of Pennsylvania , and Plaintiff

“resides” in the Middle District of Pennsylvania as he is currently detained by ICE

at the Clinton County Correctional Facility in McElhattan, Pa. within the Middle

District of Pennsylvania, and is likely to shortly moved by ICE to York County

Prison, preparatory to being sent to Texas for Deportation. As a result, this District

is a judicial district in which “a substantial part of the events or omissions giving

rise to the claim occurred, and alternatively, in which Plaintiff resides. See: 28

U.S.C. Section 1391(e)(1).

18. There is an actual case or controversy between Plaintiff and Defendants.

Plaintiff asserts that the Office of Director of ICE is vacant, and has been vacant

since August 1, 2019. Plaintiff applied for a U-visa and for a stay of

deportation/removal with ICE. ICE denied the stay of removal on July 7, 2020,

under a policy which was purportedly put in place by Defendant Albence on

August 19, 2019, when the Office of Director of ICE had become legally vacant,
         Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 7 of 20




and therefore, Defendant Albence’s actions have directly injured Plaintiff in that

Plaintiff has been denied a stay of deportation/removal and has been placed in

imminent danger of being deported to Mexico from the United States. The actions

of Defendants violate the Appointments Clause, U.S. Constitution, Art. II, Section

2, Clause 2., the FVRA, 5 U.S.C. Section 3345, et seq., the Administrative

Procedure Act, 5 U.S.C. Section 706(2), and the Department of Homeland

Security’s enabling statute, 6 U.S.C. Section 113(a)(1)(G).



                       IV. BACKGROUND



A. The Appointments Clause & The Federal Vacancies Reform Act



19. The Appointments Clause of the U.S. Constitution provides at U.S. Const. Art.

II, Section 2, Clause 2, provides that the President “shall nominate, and by and

with the Consent of the Senate, shall appoint Ambassadors, other Public Ministers

and Consuls, Judges of the Supreme Court, and all Other Officers of the United

be established by Law: but the Congress may by Law vest the Appointment of

such Inferior Officers, as they think proper, in the President alone, in the Courts of

Law, or in the Heads of Departments.”
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 8 of 20




20. The Director of ICE is an “Officer of the United States” See: Freytag v.

Comm’r of Internal Revenue, 501 U.S. 868, 883(1991); Buckley v. Valeo, 424 U.S.

1, 126(1976). Consequently, the Constitution requires the ICE Director to be

appointed with the “advice and consent” of the Senate” unless Congress has “by

Law vested the Appointment …in the President alone, in the Courts of Law, or in

the Heads of Departments.” U.S. Const. Art II, Section 2, Clause 2.



21. Congress has not done so. Instead, federal law requires the Director of ICE to

be nominated by the President and confirmed by the Senate. See: 6 U.S.C. Section

113(a)(1)(G) [there shall be a “Director of Immigration and Customs

Enforcement” who must be “appointed by the President, by and with the advice

and consent of the Senate.”].



22. Congress enacted the FVRA in 1998 to prevent violations by the President of

the Appointments Clause. See, S. Rep. No. 105-250, at pages 5 and 13).



23. The FVRA contains strict limits on the length of time during which an acting

official may fill a vacant office. See: 5 U.S.C. Section 3346. Except in narrow

circumstances not involved in this case, acting officials may occupy vacant offices
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 9 of 20




for no more than 210 days beginning on the day the vacancy occurs. If the

President nominates someone to the office, this time period is extended, and acting

officials may serve as long as the nomination is pending in the Senate. 5 U.S.C.

Section 3346(a)(1) & (2). Once that nomination is rejected, withdrawn, or returned

by the Senate, however, acting officials may serve “for no more than an additional

210 days after the second nomination is rejected, withdrawn or returned.” 5 U.S.C.

Section 3346(b)(2)(B).

24. Once the time periods provided under the FVRA have elapsed, if the Senate

has not confirmed a nominee to the office in question, “the office shall remain

vacant.” 5 U.S.C. Section 3348(b)(1).

25. The FVRA specifies that its procedures, including the time limits as above, are

exclusive. 5 U.S.C. Section 3347(a).

26. The FVRA provides that an agency action “shall have no force or effect” if

taken by a person performing the functions and duties of a vacant office without

authorization by the FVRA. 5 U.S.C. Section 3348(d)(1) & (d)(2).

B. U Visas and Stays of Removal

27. Under 8 U.S.C. Section 1101(a)(15)(U), people who are victims of certain

crimes—including sexual assault, domestic violence and stalking---can apply for a

U visa if they have experienced resultant mental or physical abuse and have
           Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 10 of 20




aided law enforcement in the investigation or prosecution of the crime.

Securing a U visa permits these individuals to remain in the United States with

legal status.



28. A person seeking a U visa must submit an application to USCIS. See 8 C.F.R.

Section 214.14(c)(1). Along with the form for the application, the Applicant must

submit Supplement B, which a designated law enforcement officer must sign,

indicating that the applicant has been a victim of a qualifying crime and has been

or is likely to be helpful in the investigation or prosecution of the relevant criminal

history.

29. Because of a visa “cap” per year of 10,000 U visas, and the huge backlog of

applications, new applicants must be placed on a waiting list once their

applications are approved by USCIS. See 8 C.F.R. Section 214.14 (d)(2), and once

on the waiting list, USCIS is required to grant deferred action or parole protecting

them from deportation.

30. It takes 4 years or longer for an applicant to make it to the waiting list. In order

to prevent their deportation, applicants can apply to ICE for a stay until an
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 11 of 20




application is approved or denied by USCIS, and if USCIS makes a determination

that the application “sets forth a prima facie case for approval.” 8 U.S.C. Section

1227(d)(1). The stay application provisions are at 8 C.F.R. Section 214.14(c)(1)(ii)

and 8 C.F.R. Section 241.6(a); 8 C.F.R. Section 1241.6(a). Thus, U visa applicants

can protect themselves from deportation while their application is pending until

USCIS either approves or denies the application.



                            V. FACTS

C. Vacancy in the Office of ICE Director

31. ICE has not had a Senate confirmed Director in more than three(3) years.

32. Sarah Saldana, was the last Senate-confirmed Director of ICE, who retired days

before President Trump’s inauguration. See: Nicole Hensely, “New Acting

Director of ICE Tapped by President Trump Was Once Honored For Deportations

under Obama,” NY Daily News(Jan 31., 2017).

33. Thomas Homan, was named in Presidents Trump’s first month in Office as

Acting Director, and was nominated for the office on November 14, 2017. See:

Brett Samuels, “Trump Taps Thomas Homan as ICE Director,” The Hill(Nov. 14,

2017). Mr. Homan’s nomination was withdrawn on May 15, 2018. 164 Cong. Rec.

S2685(daily ed. May 18, 2018).
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 12 of 20




34. Three months later, on August 16, 2018, President Trump made a second

nomination to fill the office nominating Ronald Vittielo to be ICE Director. ( Tal

Kopan, “Trump Nominates New ICE Director,” CNN, August 6, 2018.).

Mr. Vitiello was not confirmed by the Senate. His nomination was returned under

Senate rules when the Senate adjourned on January 3, 2019 See: PN2397-Ronald

D. Vitiello-Department of Homeland Security, Congress.gov,

https://www.congress.gov/nomination/115-congress/2397.



35. Under the strict time provisions of the FVRA, the position of ICE Director

could be filled for no more than 210 days after this nomination was returned on

January 3, 2019---or until August 1, 2019. After August 1, 2019, the express terms

of the FVRA prohibited any individual from performing the functions and duties of

the ICE Director.



36. On April 11, 2019, Acting Director of ICE Ronald Vitiello, sent an email to

ICE employees advising them he would be leaving the Agency on April 12, 2019.

See: Priscilla Alvarez, “ ICE Acting Deputy Director Tapped To Lead Agency,”

CNN Politics(April 11, 2019), https://www.cnn.com/2019/04/11/politics/matt-

albence-lead-ice/index.html
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 13 of 20




37. Under the express terms of the FVRA, no one, including Defendant Albence,

could serve as Acting Director of ICE, on and after August 1, 2019; the FVRA

requires the office to “remain vacant.” 5 U.S.C. Section 3348(b)(1).



38. Despite these express requirements of the FVRA, Defendant Albence

purporting to have authority as the Acting Director of ICE, issued ICE Directive

11005.2, which reversed and superseded prior policy of ICE which required ICE to

contact USCIS before denying stay of removal/deportation to a U-visa applicant.

USCIS would then either confirm that the U-visa Applicant was “prima facie”

eligible for a U-visa, or deny the Applicant that status. In the event USCIS

determined that the U-visa met the “prima facie” approvable category, USICE

would routinely grant the stay. See Memorandum from David J. Venturella, Acting

Director, USCIS, to Field Officer Directors 2(September 24, 2009). In accordance

with the new policy enunciated by Defendant Albence, ICE Officers would no

longer be required to consult with USCIS to determine whether USCIS found that

the U-visa Applicant made a “prima facie” showing of eligibility for the U-visa.
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 14 of 20




See: Fact Sheet: Revision of Stay Removal Request Reviews for U Visa

Petitioners, U.S. Immigration and Customs Enforcement(Aug. 2, 2019),

https://www.ice.gov/factsheets/revision-stay-removal-request-reviews-u-visa-

petitioners.

39. The action of Defendant Albence referred to above, was and is without legal

authority.

40. Defendant Albence’s actions, with the approval of all Defendants, has and will

cause harm and irreparable injury to the Plaintiff.

41. Plaintiff is a Mexican national convicted of an aggravated felony under the

INA, and formerly a Lawful Permanent Resident of the United States.

42. Plaintiff accepted an Order of Removal in the York, Pa. Immigration Court on

June 25, 2020, so that he could file an Application for Stay of Deportation with

ICE, which was accomplished on June 29, 2020. A complete copy of his U-visa

application was included with the Stay Application to ICE.

43. On June 30, 2020, Applicant, through prior counsel, forwarded for filing a U-

visa application with USCIS, Vermont Service Center. A true and accurate copy

the U-visa Application and the basis for the Application is or will be the subject of
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 15 of 20




a Motion To Seal with this Court. Copies of the Motion to Seal and the materials

contained therein, will be delivered to the Court and the U.S. Attorney’s Office-

Civil Division, in Harrisburg, Pa. as soon as practicable.

44. It is believed and therefore averred, however, that Plaintiff qualifies in every

respect for the issuance of a U visa.

45. Plaintiff’s counsel has been advised by an ICE Officer at the Allenwood-sub

District Field Office, that Plaintiff will be moved to the York County Prison on or

about July 17 or July 18, 2020, and then sent by ICE to Texas for final

removal/deportation early on Monday, July 20.

46. If Plaintiff is deported to Mexico he will be permanently barred from returning

to the United States, because of his conviction of an aggravated felony under the

INA. See 8 U.S.C. Section 1182. While there are waivers for U-visa recipients

should Applicant be successful in obtaining approval for a U-visa while in Mexico,

it is extremely unlikely that any U.S. Embassy or Consulate will grant such a

waiver, and if denied, the denial is non-reviewable, under the Doctrine of Consular

Non-Reviewability. See Kerry v. Din, 135 S. Ct. 2128(2015).

46. Based upon the foregoing, and becoming permanently separated from his

family, fiancée, and friends, Plaintiff will suffer permanent and irreparable injury

should Defendant’s illegal actions be carried out.
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 16 of 20




                                COUNT I

Violation of the Appointments Clause, U.S. Const. Art. II, Section 2, Clause 2



47. Plaintiff re-alleges and incorporates herein by reference the preceding

paragraphs of this Complaint 1-46, inclusive, as if fully set forth herein.

48. As set forth in preceding paragraphs, Defendant Albence is performing the

functions and duties of the ICE Director, even though not confirmed by the U.S.

Senate, nor permitted to fill the office under the provisions of the FVRA, since

August 1, 2019.

49. As aforesaid, Defendant’s Albence purported change to ICE policy as set forth

above, is therefore invalid and void.



                               COUNT II

          Violation of the Administrative Procedures Act



50. Plaintiff re-alleges and incorporates herein by reference the preceding

paragraphs of this Complaint, 1-49, inclusive, as though set out fully herein.
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 17 of 20




51. ICE is a federal agency, the final actions of which are subject to judicial review

under the Administrative Procedures Act(“APA”), 5 U.S.C. Section 551(1).



52. The APA provides that a reviewing court shall “hold unlawful and set aside

agency actions, findings, and conclusions found to be….arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with the law..” “in excess of

statutory jurisdiction, authority, or limitations,” or “without observance of

procedure required by law.” 5 USC Section 706(2)(A),(C), (D).



53. Because Defendant Albence has been unlawfully serving as Acting Director of

ICE since August 1, 2019, and has had no authority to act in that capacity, his

purported change to the U-visa stay policy violates the APA, and is invalid and

void.

                              COUNT III

                   Violation of 6 U.S.C. Section 113



54. Plaintiff re-alleges and incorporates by reference the preceding paragraphs of

this Complain as if fully set forth herein.

55. Section 112(a)(1)(G) of Title 6 of the U.S.Code requires that the Director of

ICE be nominated by the President and confirmed by the Senate.
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 18 of 20




56. Because Defendant Albence is performing the functions and duties of the ICE

Director without having been nominated by the President and confirmed by the

Senate, he is without legal authority to do so, and was without legal authority to

issue his purported change to ICE policy vis a vis stays of deportation for U-visa

Applicants.



                                 COUNT IV

Violation of the Federal Vacancies Reform Act, 5 U.S.C. Sections 3345, et.seq.



57. Plaintiff re-alleges and incorporates by reference the preceding paragraphs of

this Complaint as if fully set forth herein.

58. As set forth in preceding paragraphs, the time periods under the FVRA expired

as of August 1, 2019. Under the FVRA, Section 3348(b)(1), the office in question

“shall remain vacant.”

59. Because on the date Defendant Albence issued his purported changes to the U-

visa stay policy after the time periods under the FVRA had expired, his actions as

purported Acting Director of ICE and the changes to the ICE policy on U-visa stay

are invalid and void.
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 19 of 20




WHEREFORE, Plaintiff, Jose Oceguera, respectfully requests that this Court

enter Judgment in favor of Plaintiff and against the Defendants, consisting of:

a) A Declaratory Judgment, declaring Defendant Albence’s service as Acting

Director after August 1, 2019 violates the Appointments Clause, was not in

accordance with law under the APA at 5 U.S.C. Section 706(2)(A),(C), (D);

violates 6 U.S.C. Section 113(a)(1)(G); violates the Federal Vacancies Reform

Act, 5 U.S.C. Section 3345 et seq and his actions as Acting Director after August

1, 2019, are invalid and void.

b) Injunctive relief enjoining the implementation of ICE Directive 11005.2,

c) Injunctive relief enjoining the deportation of Plaintiff from the United

States, during the pendency of this litigation, and thereafter in the event the

Court finds in his favor,

d) an award of reasonable attorney’s fees, and

e) such other relief as this Court deems appropriate under the circumstances of this

case.

/s/Daniel M. Pell
Daniel M. Pell
Attorney for Plaintiff
Pa. Supreme Ct. ID#21439
Member, Maryland Bar
2550 Kingston Road, Suite 305
York, Pa. 17402
Tel 717-487-3085/email: pelldan@gmail.com
eFax: 717-674-7491
        Case 1:20-cv-01235-JEJ Document 1 Filed 07/17/20 Page 20 of 20




                              Certificate of Service

Undersigned counsel hereby certifies to this Court that a true and accurate copy of

the Complaint in this case was or will be served upon the U.S. Attorney’s Office-

Civil Division, for the Middle District of Pennsylvania, whom it is believed will

represent all Defendants through this Court’s ECF system, since this case involves

suit against Officers and Employees of the United States; such service being

effected on or after the 17th day of July, 2020. Moreover, it is believed that the

Complaint and Summons in this case will be served upon each Defendant by the

Clerk of this Court, in accordance with Federal Rules of Civil Procedure, and

Local Rules of this Court.

/s/Daniel M. Pell
Daniel M. Pell
Attorney for Plaintiff
Pa. Supreme Ct. ID#21439
Member, Maryland Bar
2550 Kingston Road, Suite 305
York, Pa. 17402
Tel 717-487-3085/email: pelldan@gmail.com
eFax: 717-674-74
